ORDER

PER CURIAM.
Donald Kaucher (Employee) appeals from the Labor and Industrial Relations Commission’s (Commission) decision finding Employee did not meet the statutory threshold for permanent partial disability benefits and was not permanently totally disabled, and concluding that the Second Injury Fund was not liable for disability benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s judgment is supported by sufficient competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).